Case: 15-50377       Document: 00513365362         Page: 1     Date Filed: 02/02/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                            United States Court of Appeals
                                                                                     Fifth Circuit
                                     No. 15-50377                                  FILED
                                   Summary Calendar                         February 2, 2016
                                                                              Lyle W. Cayce
                                                                                   Clerk
CAROLE A. WALLACE; DENNIS A. WALLACE, JR.,

                                                  Plaintiffs - Appellants

v.

BARBARA W. HERNANDEZ,

                                                  Defendant - Appellee


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 1:14-CV-691


Before BARKSDALE, CLEMENT, and ELROD, Circuit Judges.
PER CURIAM: *
       Proceeding pro se, Carole A. Wallace and Dennis A. Wallace, Jr., appeal
the dismissal, for lack of subject-matter jurisdiction, of their challenge to a
state probate court’s ruling Barbara W. Hernandez is an heir of their mother,
Ruby Greer Wallace. Fed. R. Civ. P. 12(b)(1); Rooker v. Fid. Tr. Co., 263 U.S.
413 (1923); D.C. Ct. of App. v. Feldman, 460 U.S. 462 (1983). The dismissal is
reviewed de novo. E.g., Lane v. Halliburton, 529 F.3d 548, 557 (5th Cir. 2008).


       * Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5th Cir.
R. 47.5.4.
    Case: 15-50377    Document: 00513365362     Page: 2   Date Filed: 02/02/2016


                                 No. 15-50377

      The Wallaces maintain they do not challenge the state-court judgment
and only request a declaratory judgment to define their rights. Nevertheless,
in expressly seeking the reversal of the state-court ruling that Hernandez is
their relative, the Wallaces point to both the claimed deficiency of the DNA
test relied upon by the state courts and the alleged inadequacies of Texas
probate law, amounting to claimed constitutional violations of due process.
“When issues raised in a federal court are inextricably intertwined with a state
judgment and the court is in essence being called upon to review the state-
court decision, the court lacks subject matter jurisdiction to conduct such a
review.” Davis v. Bayless, 70 F.3d 367, 375 (5th Cir. 1995) (internal quotation
marks omitted).
      Although pro se briefs are liberally construed, the contentions in them
must be adequately briefed to be preserved. E.g., Yohey v. Collins, 985 F.2d
222, 224–25 (5th Cir. 1993); Fed. R. App. P. 28(a)(8). Because the Wallaces do
not address the district court’s jurisdictional rulings under the Rooker-
Feldman doctrine and concerning their due-process claims, they abandon any
challenge they may have had to the court’s rulings. See Yohey, 985 F.2d at
224–25; Brinkmann v. Dallas Cty. Deputy Sheriff Abner, 813 F.2d 744, 748 (5th
Cir. 1987).
      AFFIRMED.




                                       2